TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00449-CV



                                   T. M. and M. H., Appellants

                                                  v.

                Texas Department of Family and Protective Services, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
      NO. D-1-FM-16-003216, HONORABLE ORLINDA NARANJO, JUDGE PRESIDING



               T.M. and M.H. appeal from the trial court’s order terminating their parental rights

to their minor children, C.M., M.M., E.M., and M.M. See Tex. Fam. Code § 161.001. After a bench

trial, the trial court found by clear and convincing evidence that each parent’s parental rights should

be terminated because termination was in the children’s best interest, see id. § 161.001(b)(2), and

because each parent: (1) knowingly placed or knowingly allowed the children to remain in conditions

or surroundings that endangered the physical or emotional well-being of the children, see id.

§ 161.001(b)(1)(D); (2) engaged in conduct or knowingly placed the children with persons who

engaged in conduct that endangered the physical or emotional well-being of the children, see id.

§ 161.001(b)(1)(E); and (3) failed to comply with the terms of a court order that established the

specific actions each parent had to take to achieve reunification with his or her children after their

removal for abuse or neglect, see id. § 161.001(b)(1)(O).

               On appeal, T.M.’s and M.H.’s court-appointed attorneys each filed a brief concluding

that the appeal is frivolous. See Anders v. California, 386 U.S. 738, 744 (1967); Taylor v. Texas
Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—Austin 2005, pet.

denied) (applying Anders procedure in appeal from termination of parental rights). The briefs meet

the requirements of Anders by presenting professional evaluations of the record demonstrating

why there are no arguable grounds to be advanced on appeal. T.M.’s and M.H.’s appellate attorneys

have indicated that they provided their clients with a copy of the brief and have informed them of

their right to file a pro se brief; have advised their clients of their right to review the appellate record;

have explained to their clients the process for obtaining the appellate record; have provided the

appellate record to their clients or have provided a Motion for Pro Se Access to the Appellate Record

lacking only their signature and the date; and have provided their clients with this Court’s address.

See Taylor, 160 S.W.3d at 646–47 & n.4; see also Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014). Neither T.M. nor M.H. has filed a pro se brief.

                Upon receiving an Anders brief, we must conduct a full examination of all of the

proceedings to determine whether the appeal is wholly frivolous. Penson v. Ohio, 488 U.S. 75, 80

(1988). We have reviewed the entire record, including the Anders briefs submitted on T.M.’s and

M.H.’s behalf, and we have found nothing that would arguably support an appeal. We agree that the

appeal is frivolous and without merit. Accordingly, we affirm the trial court’s order terminating

T.M.’s and M.H.’s parental rights. We deny counsels’ motions to withdraw.1


        1
           In In re P.M., the Texas Supreme Court held that the right to counsel in suits seeking the
termination of parental rights extends to “all proceedings in [the Texas Supreme Court], including
the filing of a petition for review.” In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (per curiam).
Accordingly, counsels’ obligations to T.M. and M.H. have not yet been discharged. See id. If T.M.
or M.H., after consulting with counsel, desires to file a petition for review, counsel should timely
file with the Texas Supreme Court “a petition for review that satisfies the standards for an Anders
brief.” See id. at 27–28.

                                                     2
                                               __________________________________________

                                               Scott K. Field, Justice

Before Justices Puryear, Field, and Bourland

Affirmed

Filed: November 30, 2017




                                                  3